Name: Decision of the EEA Joint Committee No 16/96 of 4 March 1996 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  economic policy;  competition;  world organisations;  mechanical engineering
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/19 DECISION OF THE EEA JOINT COMMITTEE No 16/96 of 4 March 1996 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XV to the Agreement was amended by Decision of the EEA Joint Committee No 21/95 (1); Whereas the Council of the European Union has adopted Council Regulation (EC) No 3094/95 of 22 December 1995 (2) on aid to shipbuilding incorporating its obligations under the Organization for Economic Cooperation and Development Agreement (OECD) respecting normal competitive conditions in the commercial shipbuilding and repair industry; Whereas Article 10 of Council Regulation (EC) No 3094/95 states that the relevant Articles of Council Directive 90/684/EEC of 21 December 1990 (3) on aid to shipbuilding, as last amended by Directive 94/73/EC (4) shall, provided that the OECD Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry does not enter into force on 1 January 1996, remain in force until entry into force of that Agreement, but not longer than until 1 October 1996; Whereas the relevant Articles of Council Directive 90/684/EEC, as incorporated into the EEA Agreement, should, in order to maintain homogenous rules within the EEA, remain in force within the EEA as long as it remains in force within the European Union; Whereas point 1.B of Annex XV to the Agreement should therefore be amended, HAS DECIDED AS FOLLOWS: Article 1 The following adaptation shall be added in point 1.B (Council Directive 90/684/EEC) of Annex XV to the Agreement: (t) Article 13 shall read as follows: The provisions of this Directive shall apply until Articles 1 to 9 of Council Regulation (EC) No 3094/95 on aid to shipbuilding enter into force in the European Community, but not longer than until 1 October 1996. Article 2 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 158, 8. 7. 1995, p. 43. (2) OJ No L 332, 30. 12. 1995, p. 1. (3) OJ No L 380, 31. 12. 1990, p. 27. (4) OJ No L 351, 31. 12. 1994, p. 10.